JOHNSON, Chief Judge.
This is an appeal from a final judgment of dismissal of a complaint with prejudice.
The amended complaint, alleges, inter alia, that the City officials of Jacksonville began discussions pertaining to the acquisition of land for developing a recreational park for public use. It is also alleged that this would cause irreparable damage to plaintiff’s property. Other allegations attacked the failure of the City officials to follow proper procedures etc. for acquiring lands and determining needs therefor, as required by law.
A motion to dismiss the original complaint was filed and granted. A motion to dismiss the amended complaint was also filed, in which the grounds of the first motion were adopted, by reference as grounds for dismissal of the amended complaint.
The court indicated its decision to grant the motion to dismiss, and when the plaintiff announced that the amended complaint could not be further amended, entered its order dismissing the complaint, with prejudice.
The primary grounds contained in the motion to dismiss can be reduced to the questions that the alleged cause of action was premature, related to matters discretionary with the City officials and attempted to enjoin action clearly within the charter provisions.
The trial court did not render his findings of fact upon which he based his order of dismissal, but it appears on the face of the complaint that the question of the projected park was only in the discussion stage. Also, it is clear from the complaint that some of the things alleged that should have been done by the City had not been done, were not done because the project had not reached that point.
Without speculating as to just which particular ground or grounds of the motion to dismiss controlled the trial judge’s decision, we do agree that taken as a whole, we think the motion to dismiss should have been granted.
The order appealed from is therefore affirmed.
RAWLS and SPECTOR, JJ., concur.